Citation Nr: 1243844	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  10-30 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for left wrist media nerve entrapment.  

2.  Entitlement to service connection for right wrist media nerve entrapment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from January 1998 to January 2002.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In pertinent part, this decision denied service connection for left and right wrist median nerve entrapment.  

In December 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran and his representative contend that his current bilateral wrist disorders had their onset in service or are etiologically linked to his service.  The Veteran has consistently alleged that constant bilateral wrist movement while serving in the military, in loading and reloading artillery shells, caused his now claimed bilateral wrist disorders.  He also has alleged that he sustained wrist-related injuries as a result of a motorcycle accident incurred in April 2001.  See June 2011 VA Form 646 and December 2011 hearing transcript (transcript).  At his December 2011 hearing, the Veteran testified that his wrist trouble began in 2000 while serving in Kosovo as a result of assisting in firing multiple rounds.  See page three of transcript.  He added that he incurred injuries in an in-service motorcycle accident (see page six of transcript), and that he has suffered from constant bilateral wrist pain since his military service ended (see page eight of transcript).  


Competent lay evidence is evidence provided by a person who has personal knowledge (that is, that he/she actually observed; derived from his/her own senses) of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran is considered competent to relate a history of wrist injuries during service.  See 38 C.F.R. § 3.159(a)(2).  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he sees and feels; for example, he is competent to report that he has experienced wrist-related problems and injuries in service.  In addition, based on the evidence submitted, including his statements and testimony about his service, the Board finds the Veteran to be credible with respect to his assertions.

Review of the Veteran's service treatment records shows that in October 2000 he was seen for left wrist complaints.  Left wrist pain was diagnosed.  Another October 2000 treatment record includes a diagnosis of left wrist minor sprain.  He was also treated for injuries following an April 2001 motorcycle accident.  One record shows a diagnosis of right knee contusion.  The Veteran is shown to have waived his separation medical examination.  

Post service medical records include, pertaining the Veteran's claimed bilateral wrist disorders, a May 2007 VA physical medicine rehabilitation consult record which includes a diagnosis of bilateral wrist nerve entrapment.  

A January 2010 VA "EMG" (electromyograph) diagnostic study consult record includes a diagnosis of bilateral mild distal sensorimotor median mononeuropathy, noted to be primarily demyelinating in nature, with conduction block at the wrist.  Also noted was that these findings were consistent with bilateral mild carpal tunnel syndrome.  

VA is required to provide a medical examination when the record of the claim does not contain sufficient medical evidence for VA to adjudicate the claim.  See 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012).  The Board therefore finds that a remand is warranted in this case to determine whether the Veteran currently has bilateral wrist disorders, and, if so, to obtain a medical opinion regarding the etiology of any such diagnosed disorders, to include the rationale for all opinions provided.  See 38 U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4), 3.307, 3.309 (2012).

Accordingly, the case is REMANDED for the following action: 

1.  The Veteran must be afforded an appropriate VA examination to determine the current nature and etiology of any bilateral wrist disorder(s) found to be present.  The claims folder must be provided to and reviewed by the examiner.  Any indicated diagnostic tests and studies, to include X-rays, must be accomplished.  After a review of the examination findings and the entire evidence of record, the examiner must render an opinion as to whether any current wrist disorders (left and/or right), if found to be present, are at least as likely as not caused by or had their onset during service, to include as a result of performing military duties (i.e., such as loading artillery shells into weapons) and involvement in an in-service motorcycle accident.  The Veteran's history of his involvement in an in-service motorcycle accident, and any other pertinent clinical findings of record, must be taken into account and discussed.  A complete rationale for all opinions must be provided.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)



2.  The RO/AMC must notify the Veteran that it is his responsibility to report for a scheduled VA examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.655 (2012).

In the event that the Veteran does not report for the examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  Thereafter, the RO/AMC should readjudicate the Veteran's claims.  If the issues on appeal, in any respect, remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


